Order filed August 6, 2019




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00243-CV
                                    ____________

    DIANA GORDON OFFORD, WINTER GORDON, JR. AND JOYCE
                       STEIN, Appellants

                                         V.

            PURPLE MARTIN LAND COMPANY, LLC, Appellee


                       On Appeal from the 268th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 15-DCV-225272

                                     ORDER

      Appellant’s brief was due July 25, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 23, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM